          Case 1:16-cv-08778-LGS Document 330 Filed 05/11/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 THE TRAVELERS INDEMNITY COMPANY, :
 et al.,                                                      :
                                              Plaintiffs, :       16 Civ. 8778 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 NORTHROP GRUMMAN CORPORATION, et :
 al.,                                                         :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, by letter dated April 3, 2020, Travelers seeks leave to file a motion for

summary judgment based on the pollution exclusions in certain of Travelers’ policies (the “PE

Motion”) and motions under Federal Rule 702 and Daubert (Dkt. No. 316);

         WHEREAS, by letters dated April 16, 2020, Northrop Grumman (“NG”) seeks leave to

file motions for summary judgment with respect to Travelers’ duty to defend (Dkt. No. 318), and

with respect to Century’s duty to defend (Dkt. No. 319) (the “Duty to Defend Motions”). It is

hereby

         ORDERED that Travelers’ PE Motion and any associated Daubert motions shall

proceed, and NG shall hold the Duty to Defend Motions in abeyance pending resolution of the PE

Motion. It is further

         ORDERED that by May 15, 2020, the parties shall file a joint letter (i) proposing a

briefing schedule and (ii) stating the number of anticipated Daubert motions, if any. The

Individual Rules on page and exhibit limits will apply to the PE Motion briefing, unless the

parties seek leave to file additional pages or exhibits -- explaining the need for such relief -- and

such leave is granted. If any Daubert motions are anticipated in the joint letter, the parties shall
         Case 1:16-cv-08778-LGS Document 330 Filed 05/11/20 Page 2 of 2


provide proposed page and exhibit limits, mindful that Daubert briefing should be shorter in

length. Briefing shall be as expeditious as reasonably possible, and per the Individual Rules, any

requests for extensions of time must include specific justifications for the extension.



Dated: May 11, 2020
       New York, New York




                                                  2
